Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 19, 2018

The Court of Appeals hereby passes the following order:

A18D0474. AUDLEY D. CLARKE et al. v. LNV CORPORATION.

      Audley D. Clarke, et al., defendants in the dispossessory proceeding below,
seek appellate review of the trial court’s order denying their motion to recuse Judge
Christopher Edwards from presiding over the case. The application materials show
that the case began in magistrate court and was transferred to superior court. The
defendants filed numerous motions arguing, generally, that the superior court lacked
jurisdiction because of a pending case in federal court. They then filed a petition for
mandamus relief against Judge Edwards, asserting that he had failed to issue timely
rulings on their motions. After filing the mandamus action, the defendants moved to
disqualify Judge Edwards from presiding over the instant case. The motion for
disqualification was assigned to Judge Scott Ballard, who denied the motion. Judge
Ballard also denied the defendants’ request for a certificate of immediate review. The
defendants, nonetheless, filed this application for appellate review.
      The application materials indicate that the case remains pending below.
Accordingly, the defendants were required to follow the interlocutory appeal
procedures set forth in OCGA § 5-6-34 (b), which include obtaining a certificate of
immediate review from the trial court, to obtain appellate review at this time. See
Murphy v. Murphy, 322 Ga. App. 829, 832 (747 SE2d 21) (2013) (dismissing appeal
from denial of motion for recusal because appellant to follow the interlocutory appeal
procedures). Their failure to comply with the interlocutory appeal procedures
deprives us of jurisdiction over this application, which is hereby DISMISSED.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/19/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.